IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TOMMY CAMPBELL,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5793

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed July 22, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Tommy Campbell, pro se, Petitioner.

Pamela Jo Bondi, Attorney General; Christopher P. Arnold and Daniel A. Johnson,
Assistant Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.